Motion Granted; Appeal Dismissed and Memorandum Opinion filed August 1,
2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-01054-CV


                       KRATINA GRIFFITH, Appellant

                                         V.

             CAMILLO A-1 PROPERTY OWNER LLC, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1119823


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed November 5, 2018. On July 22,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Poissant.